Title: The American Commissioners to the Committee for Foreign Affairs, 26 May 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Committee for Foreign Affairs


Gentlemen
Paris May 26th. 1777
The Navy of the United States increasing in the Number of its Ships and Force, it is of the utmost importance to direct the Cruises of the Shipps of War which belong either to the States or individuals so as to annoy and alarm the Enemy the most effectually, and at the same Time to encourage Our brave Officers and Seamen by the Value of prizes. The West India Trade was so intercepted the last Season, That besides endangering the Credit of every West India house in England and absolutely ruining many, greatly helped towards sinking the revenues of Great Brittain, which it was confidently asserted the other Day, in the House of Commons, and was not contradicted by the Minister, had sunk the last year nearly one million below the usual incomes. This Trade cannot be attacked the coming Season to equall Advantage, as it will not be by any degree so large, and will be armed, and under Convoy. But as the Commerce of Great Brittain is very extensive good policy dictates that we attack it in more than one Sea, and on different Coasts. The Navy of G. Brittain is not sufficiently Numerous to infest the whole Coast of North America and at the same Time Guard their Own, much less protect, and Convoy their Trade in different Seas. We have not the least doubt but That Two or Three of the Continental Frigates sent into the German Ocean with some lesser swift Sailing Cruisers, might intercept and seize great part of the Baltic, and Northern Trade, could they be in those Seas by the middle of August at farthest, and the Prizes will consist of Articles of the utmost Consequence to the States. One Frigate would be sufficient to destroy the whole of The Greenland Whale Fishery, or take the Hudsons bay Ships returning. In a Word they are unsuspicious and unguarded on that Quarter, and the alarm such an Expedition would give must raise the insurance in England at least Twenty per Cent since Capt. Cunningham’s adventure occasioned 10 per Cent to be given on the Passage Boats from Dover to Calais. Capt. Cunningham having been put in prison, and the prizes restored, they are again lull’d into security. The whole western Coast of England and Scotland, and indeed almost the whole of Ireland, is at this Moment unguarded, either by Shipps of War or Troops, except a few Sloops or Cutters to watch Smugglers. We submit to the Congress the following plan, to send Three Frigates loaded with Tobacco, for Nantes, or Bourdeaux and that They be manned and Commanded in the best possible manner. That on their Arrival in either of the above Rivers, they make but little appearance of Strength, and endeavor to pass for Common Cruisers while they were refitting, which should be in different ports, near each other. Intelligence might be had of the position of the British Fleet, and the Circumstances of the different Towns on the Sea Coast, and of the Merchant Ships in them, in Consequence of which a blow might be struck that would alarm and shake Great Brittain and its Credit to the Center. The Thought may appear bold, and extravagant, yet we have seen as extraordinary events within These Two years past, as that of Carrying the War to Our Enemies doors. As it appears extravagant, it will be, in consequence, unexpected by them, and the more easily executed. The Burning or Plundering Liverpool or Glascow would do us more essential Service than a Million of Treasure and much Blood spent on the Continent. It would raise Our reputation to the highest pitch, and lessen in the same degree that of our Enemies. We are confident it is practicable, and with very little danger, but Times may alter, by the Arrival of The Frigates, yet in that Case their Cruise on this Coast bids fairer to be profitable than on any other and They may at least carry back in Safety many of the Stores wanted, which is a most Capital Object should the other be laid aside. Every days experience confirms to us, what is pointed out indeed by Nature itself, the Necessity of rendering America independant in every sense of the Word. The present glorious tho’ trying contest will do more to render this independance fixed and certain, if Circumstances are seasonably improved, than would otherways have been effected in an Age. The Manufacturing of any one Necessary Article among Ourselves is like breaking one link of the Chains which have heretofore bound the two Worlds together, and which Our Artful Enemies had under the mask of Friendship been long winding round and round Us, and binding fast. Thus as founderies for Cannon, Iron as well as Brass are erecting; if they are at once erected large enough to Cast of any size, we may in future be easy on that important Article, and independant on the Caprice or Interest of Our pretended Friends for a Supply; and to forward This We shall take the Liberty of sending over some of the most skillful founders we can meet with. The Jealousy which reigns among the Maritime Powers in Europe, with their Narrow, weak, and contemptible System of politics prevents Our being able to procure Ships of War. To remedy which, You have with you Timber, Iron, and Workmen, and We must send you over Sailcloth and Cordage as fast as We can. The importance of having a Considerable Naval force is too obvious to need our saying more than that we conceive no apparent difficulty, or obstruction, ought to deter Us from pushing it forward to the utmost of Our power. We have sent you by a former Conveyance a plan of a Frigate on a New Construction, and Now send You the Duplicate which we submit to the Judgment of those better skill’d than we pretend to be in Naval Affairs; but imagine that on Our Coast, and perhaps anywhere, Ships constructed in some such manner may be as formidable as those of 74 Guns, and it is certain they will cost Us less. The vessel building in Amsterdam is on this plan, which we hope will be in season for Service this Fall or Autumn. We are with the utmost respect Gentlemen your most Obedient and Very humble Servants
B FranklinSilas Deane
 
Notation: Franklin & Deane to the Comtee May 26. 1777
